FILED
                             NOT FOR PUBLICATION                            MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YANIRA MARITZA RAMIREZ                           No. 08-71029
FLORES, AKA Paz Oralia Moreno De
Cuevas, AKA Yanira Maritza Ramirez-              Agency No. A098-805-757
Vazquez,

               Petitioner,                       MEMORANDUM *

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Yanira Maritza Ramirez Flores, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her application for asylum, withholding

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal, and protection under the Convention Against Torture (“CAT”). We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings. Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008).

We deny in part and grant in part the petition for review, and we remand.

      Substantial evidence supports the agency’s denial of Ramirez’s CAT claim

because Ramirez failed to show it is more likely than not that she will be tortured

with the acquiescence of the El Salvadoran government if returned to El Salvador.

See id. at 748. Accordingly, we deny the petition as to Ramirez’s CAT claim.

      We reject Ramirez’s claim that she is eligible for asylum and withholding of

removal based on her anti-gang political opinion or membership in a particular

social group of individuals who oppose the criminal acts of gangs. See id. at

745-46 (rejecting as a particular social group “young men in El Salvador resisting

gang violence,” and holding that general aversion to gangs is not a political

opinion); Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“[t]he Real

ID Act requires that a protected ground represent ‘one central reason’ for an

asylum applicant’s persecution”). However, in finding Ramirez was not targeted

because she is a woman, the agency did not have the benefit of our intervening

decision in Perdomo v. Holder, 611 F.3d 662, 669 (9th Cir. 2010) (remanding for

the agency to determine “whether women in Guatemala constitute a particular


                                          2                                     08-71029
social group, and, if so, whether [petitioner] has demonstrated a fear of

persecution” on account of her membership in a protected group). We remand for

the BIA to assess Ramirez’s asylum and withholding of removal claims in light of

Perdomo in the first instance. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per

curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                 08-71029